         Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 1 of 34



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                        )
DOUGLAS JAMES HASNER                    )
32457 COUNTY ROUTE 179                  )
DEPAULVILLE, NY 13632                   )
                                        )
           Plaintiff,                   )                      CASE #: __________________
                                        )
             v.                         )
                                        )
THE UNITED STATES OF AMERICA.           )
________________________________________)

                                          COMPLAINT

       COMES NOW, Plaintiff Douglas James Hasner (“Mr. Hasner” or “Plaintiff”), by and

through his undersigned Counsel and brings this Complaint against the UNITED STATES OF

AMERICA (“United States” or “Defendant”) pursuant to the Federal Tort Claims Act (“FTCA”),

28 U.S.C. §§2671-2680 and 28 U.S.C. § 1346(b)(1).

   Mr. Hasner alleges as follows:

                                           INTRODUCTION

       This case is filed to seek redress for the unlawful, egregious, senseless use of excessive force

and public mistreatment and Tazing of Mr. Hasner, and his subsequent malicious prosecution by

sworn law enforcement officers employed by the United States Park Police acing under color of

law on behalf of the United States of America, on April 9, 2018, within the District of Columbia.

                                    JURISDICTION AND VENUE

   1. This action is brought pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§

2671–2680 and 28 U.S.C. § 1346(b)(1), 18 U.S. Code Section 242.

   2. This Court has subject matter jurisdiction over claims within this action pursuant to 28

U.S.C. §§ 1331, 1343, 2201 and 2202.
         Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 2 of 34



   3. This Court also has exclusive jurisdiction over the FTCA claims in this action pursuant to

28 U.S.C. § 1346(b) because Plaintiff alleges tort claims against the United States for the acts of

its employees. The precise claims at issue are “claims against the United States, for money

damages, accruing on and after January 1, 1945, for injury or loss of property, or personal injury

or death caused by the negligent or wrongful act or omission of any employee of the Government

while acting within the scope of his office or employment, under circumstances where the United

States, if a private person, would be liable to the claimant in accordance with the law of the place

where the act or omission occurred.” 28 U.S.C. §1346(b)(1).

   4. Venue properly lies in this Court pursuant to 28 U.S.C. §1391 because all material

events occurred in the District of Columbia.

                  EXHAUSTION OF ADMINISTRATIVE REMEDIES

   5. On January 30, 2019, pursuant to 28 U.S.C. § 2675(a), Plaintiff presented written notice,

specifically a completed Standard Form 95 together with an addendum and pertinent supportive

documents, of his FTCA administrative tort claim to the appropriate federal agencies, the

Department of the Interior (“DOI”), and the United States Park Police, through Plaintiff’s legal

representative. See Attached Exhibit A (Delivery Confirmation); Exhibit B (SF 95 Claim).

   6. An Attorney-Advisor in the Department of the Interior’s Office of the Solicitor provided

written notice confirming receipt of Plaintiff’s administrative claim on March 26, 2019.

   7.   On September 12, 2019, the Department of the Interior denied the claim. The denial,

which is attached hereto as Composite Exhibit C, further stated in relevant part that “If you are

dissatisfied with this determination, you may submit to this office a written request for

reconsideration within six months after the date of mailing of this letter, or you may, within that

same period of time, file suit in an appropriate United States District Court.” Mr. Hasner has thus



                                                 2
            Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 3 of 34



exhausted their administrative remedies for purposes of their claims under the FTCA. See 28

U.S.C. §§ 2675, 1346. See Attached Exhibit C.

    8. Consistent with 28 U.S.C. § 2401(b), Plaintiff is filing and commencing this action within

six months of the government’s denial of his claim.

                                      THE PARTIES

    9. Plaintiff Douglas Hasner (“Mr. Hasner”) has at all times material to events

complained of herein, been a legal resident of the State of New York.

    10. Defendant, the UNITED STATES of AMERICA, is sued under the Federal Tort

Claims Act, 28 U.S.C. §§ 2671–2680 and 28 U.S.C. § 1346, for the tortious acts of its

employees.

                      RELEVANT FACTS COMMON TO ALL COUNTS

    A. Mr. Hasner is a hard-working man who has served his state, his country and
his community for over 30 years.

    11.     Mr. Hasner was born and raised in the small town of Cape Vincent, New York.

    12.     In this rural area of New York, he was always around farm machinery and big

trucks. His first experience with heavy equipment was at the age of 10 years old driving a

farm tractor, and has been “hooked” on all things pertaining to heavy equipment including

over the road trucks ever since.

    13.     At the age of 18, he enlisted in the Army Reserve as a combat medic.

    14.     When he turned 21, he went to work for the New York State Corrections

Department where he made a career for 25 years. When he became eligible for retirem ent, he

decided to get his Commercial Driver’s License (“CDL”) and go over the road driving tractor

trailers.




                                                3
         Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 4 of 34



   16.     In his second career, he has gone from company driver with a mega carrier to an

owner operator.

   17.     He owns an excavator and a 10-ton dump truck, and when not on the road he can

often be found helping his neighbors with various projects.

   18.     He served as a volunteer fire fighter, EMT, and diver on our local dive/water

rescue team for many years.

   19.     He has a firm sense of community involvement and wishes to serve the trucking

community in similar fashion as he has his own home town.

   20.     Mr. Hasner went on to co-found and serves as Director of Human Resources &

Internet Technology, for the United States Transportation Alliance (“USTA”), a trucker’s

trade organization organized to oppose government over-regulation in the transportation

industry. See: https://www.ustransportationalliance.org (link checked 3/5/2020)

B. At the time of the incident in this case, Mr. Hasner was in Washington serving the
community of truckers seeking better working conditions for long haul drivers.

   21.     On April 9, 2018, in his role and on behalf of drivers in the trucking industry, Mr. Hasner

came to the District of Columbia to participate in a planned rally, meetings and lobbying of

the management of the Federal Motor Carrier Safety Administration (“FMCSA”) and

Congressmen about a proposed Federal mandate for truckers to use electronic time logging

devices (ELD) and for the truckers to demonstrate the need for flexibility in proposed new

drivers’ hours of service limitations.

   22.   Mr. Hasner had driven his own Jeep from New York to Washington for that purpose.

   23.   It was at the height of the Cherry Blossom festival in Washington, so parking was at

a premium. That morning, a large number of participating truckers parked their vehicles



                                                 4
          Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 5 of 34




along Constitution Avenue between the White House and the Washington monument, near

the site of the rally.

    24.    On that particular day, a large and diverse presence of law enforcement agencies

(including U.S. Park Police, Metropolitan Police Department officers, and Secret Se rvice)

were monitoring the streets and park areas along Constitution Ave. The drivers approached

the first law enforcement officers they encountered that morning and inquired if they would

be ticketed for parking there and were told by Metropolitan police officers that they would

not be ticketed and could stay parked there until 2:00pm and after 2:00 pm they would have

to do something differently, and the signage on Constitution Ave also confirmed “no parking

after 2:00 PM”. For several hours, the truckers’ and other vehicles were not disturbed.

    25.    Around noon, Mr. Hasner was in a Congressional Office Building, in a meeting

with a North Dakota Congressman and other trucker representatives discussing the pending

legislation and how it would affect the drivers.

    26.    The meeting was cut short when a message came in to rally participants, including

Mr. Hasner, saying that, after what appeared to have been a shift change among law

enforcement, citations were being suddenly being handed out to vehicles parked at the scene

of the outside demonstration, along with threats of towing. It should be noted that this was

prior to the 2:00 pm deadline posted and previously agreed upon.

    C.      Mr. Hasner Returns to His Parked Vehicle

    27.    Mr. Hasner and his colleagues broke off the meeting, got in a cab back toward the

scene, and when they got there, indeed found the police writing tickets.

    28.    Upon approaching his Jeep, Mr. Hasner found a parking ticket on the windshield of

his jeep and was notified by an MPD officer that he would also be getting a $500 fine,

                                               5
           Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 6 of 34




because the printed coating on his Jeep’s New York license plate was peeling, and that was

illegal.

    29.    Mr. Hasner asked the ticketing officer if he could swap the front plate (which was

undamaged) and rear plate if that would help remedy the situation.

    30.     The MPD officer responded, “Yes, you can but you’re still going to get a fine.”

    31.    At that point, Mr. Hasner proceeded to change the plate, and retrieved a small

multi-tool he remembered he had in the jeep

    32.    He then attempted to use the small screwdriver contained within the multi-tool to

try to loosen the screws of the rear license plate, but to no avail as the screwdriver contained

within the multi-tool was too small to grip the large screws the held the plate.

    33.    At that moment, U.S. Park Police Sergeant Kristopher Swope approached Mr.

Hasner.

    34.    From out of nowhere, Sergeant Swope told him to “stop.”

    35.    Mr. Hasner said, “For what? This screwdriver is too small I need a bigger one

anyway.”

    36.    Mr. Hasner then tried to demonstrate that the small screwdriver would not turn the

screws.

    D. A Parking Ticket Turns into a Melee

    37.     Without any provocation from Mr. Hasner, and without further notice and no

warning, the Sergeant immediately grabbed Mr. Hasner’s left hand and began to apply a wrist

lock.




                                                6
           Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 7 of 34




    38.       Startled at the situation, Mr. Hasner pulled his hand away from the officer and

said, “Sergeant you have no right to touch me. I have done nothing to warrant the use of

force in this situation.”1

    39.       This dialogue seemed to enrage the Sergeant, who then more forcefully and with

even greater swiftness grabbed Mr. Hasner’s left hand and attempted to apply yet another

wrist lock.

    40.       Sergeant Swope held on and did not break his grip.

    41.       Mr. Hasner then allowed the officer to hold his hand in place without any

resistance, and Mr. Hasner still held the screwdriver tool in his hand at this time, out of sight

to most of those present.

    42.       Then, without any further provocation, notice or warning, and although standing

right next to Mr. Hasner, the Sergeant holding his hand then said in a very loud voice

apparently designed to alert the crowd of officers around him, “drop the weapon.” this also

attracted the attention of other Park Police officers in the immediate area.

    43.    There was of course no “weapon.”

    44.    Mr. Hasner immediately realized that in saying “weapon,” the Sergeant could only

be referring to the screwdriver.

    45.    Mr. Hasner was at most using the screwdriver tool for what it was, a “tool” to take

the license plate off the vehicle so he could swap the plates.

    46.    The Sergeant, who had already seen him removing the plate using that tool for that

purpose, certainly knew what and why he had the tool in his hand.

1
 1.      Mr. Hasner in fact quickly explained to the officer that he was retired from the New York State Corrections
system and had in the past conducted and attended training on “The Use of Force” to Corrections Officers for more
than ten years.

                                                         7
         Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 8 of 34




   47.   At no time did Mr. Hasner make any gesture, effort or succeed in any attempt to use

the screwdriver tool as a “weapon.”

   48.   Mr. Hasner instantly complied with the command to “drop the weapon” by openin g

his hand, at which time the Sergeant physically removed the screwdriver tool from Mr.

Hasner’s left hand and took possession of it.

   49.   Despite the Sergeant having taken full and complete control of the tool, and Mr.

Hasner no longer having control, Swope inexplicably and apparently deliberately incited the

crowd of law enforcement officers by again yelling loudly “drop the weapon.”

   50.     Mr. Hasner knew that the surrounding officers could not see his hand as it was out

of view and being held by Sgt. K. Swope who falsely informed them of a “weapon” in his

possession. More likely than not, that prompted a belief among the other officers that deadly

physical force could be reasonably be used by any officer present. Now desperate to show

everyone that he had relinquished the weapon and was not a threat in spite of the officer’s

misdirection and false shout, Mr. Hasner again pulled his hand from the Sergeant’s grip, this

time publicly opening the palm of his hand and put his hand palm down fingers spread wide

upon the spare tire mounted to the rear of the Jeep so it was in view of all present.

   51.   He thus showed everyone that he had no “weapon,” and to reinforce the point, Mr.

Hasner himself then yelled out “I have no weapon.”

   52.   Undeterred by his own knowledge that Mr. Hasner’s with absolute certainty lacked

a weapon or by Mr. Hasner’s very public claim and show of innocence, Sgt. Swope again

firmly grabbed Mr. Hasner’s left arm.

   53.   At the same time, U.S. Park Police Officer Volchansky, firmly grabbed his right

arm.

                                                8
           Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 9 of 34



    54.     At this point, Mr. Hasner began to be pulled in a “tug of war” by Swope on his left

who was pulling him left toward the Jeep, and Volchansky on his right who was pulling him

to the right in the opposite direction.

    55.     Mr. Hasner at this point was still standing, but their actions began to put him off-

balance.

    56.     Feeling helpless, Mr. Hasner at that point tried to regain his balance on his own.

    57.     Volchansky then said to the Sergeant, "I'll do a leg sweep."

    58.     Mr Hasner’s thought at the time was he welcomed a leg sweep so he could go

down with the sweep and not have to worry about getting shot.

    59.     The so-called "leg sweep" was performed incorrectly in a way that caused Mr.

Hasner's leg to lock in place in an upright position, rather than causing him to fall as

apparently intended. [A proper leg sweep is performed by kicking the rear of the subjects

knee causing it to collapse. Officer Volchansky performed it by placing his leg in front of Mr

Hasner’s knee causing it to lock in place.]

`   E.     An Unjustified Threat to Use a Taser is Made by Defendant

    60.     At that point, with no reasonable basis for doing so, Swope announced that he

intended to use a Taser on Mr. Hasner.

    61.     Mr. Hasner responded, asking why he needed to be "tased."

    62.     The Sergeant did not respond. Then, an Officer in front of Mr. Hasner grabbed his

left hand which was still resting on the spare tire and held onto it.

    63.     At that point, the group of police officers had full and complete control of Mr.

Hasner, and he was not resisting.




                                                9
            Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 10 of 34



     64.      The officers then in unison began to pull him away from the vehicle, then pushed

him very abruptly to his right away from them.

     65.      They were apparently trying to make it look as if he was trying to pull away from

them and run away when at the time, though the truth was that he was totally off balance and

unable to control his lateral movements.

     66.      In a final lunge, the officers literally pushed him ahead of them.

     F.     Mr. Hasner is Tasered for 24 Seconds

     67.      As they did so, Sergeant Swope, who had already grabbed a Taser, aimed it

directly at the middle of Mr. Hasner’s back while he was still in motion from being pushed.

     68.      Sgt. Swope then fired several bursts from the weapon consecutively for a total of

24 seconds (all of which is captured on a video).

     69.      Mr. Hasner, severely stunned by the Taser, fell uncontrollably and forcefully face

down onto the concrete sidewalk.

     70.      Mr. Hasner then lay on the sidewalk screaming, his body involuntarily jerking and

writhing over and over again, from the effects of the multiple, long blasts from the Taser.

     71.      Through the above incident, dozens of spectators, both other truckers that he

knew, and members of the general public that he did not know, witnessed the entire event.

G.         Mr. Hasner is Falsely Arrested, Falsely Imprisoned, and Maliciously Prosecuted

     72.      After this terror-inducing experience of negligence, excessive force, assault,

battery, and assault with a dangerous weapon, the Park Policefurther abused the process

when they caused Mr. Hasner to be falsely arrested, falsely imprisoned, and maliciously

prosecuted, all without a warrant or probable cause.




                                                  10
           Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 11 of 34



    73.     He was driven to U.S. Park Service headquarters in D.C. and charged with “resisting

arrest”, “failure to obey an officer” and “attempted tampering with physical evidence”.

    74.      He was given a notice to appear at DC Superior Court approximately 30 days

later.

    75.     He was held there for four hours, and then released in a neighborhood of

Washington DC with which he was unfamiliar, and he then had to walk over two miles back

to where he was arrested.

    76.     The summons caused him the expense of having to return to Washington DC from

his home in Upstate New York and to suspend the operation of his trucking business (and his

income) for several days in order to do so.

    77.     After maliciously prosecuting Mr. Hasner and leaving him with a criminal record for

crimes that he did not commit, the malicious prosecution terminated in Mr. Hasner’s favor when

the charges were dismissed and disposed of with a formal “Nolle Prosequi.”

    78.     Still the bad publicity he received, the criminal charges and the court appearance

further defamed and humiliated him publicly, and has affected his standing in the community

and his reputation and business success.

    79.     As a result of this incident, Mr. Hasner has suffered, and continues to suffer,

emotional distress, economic and non-economic damages, and physical stress.

    80.     To this day, Mr. Hasner has a criminal record, solely as a result of this incident.

H. Park Police abused their power to oppress Mr. Hasner under color of federal/state law.

    81.     Swope’s’ actions in particular were outrageous, malicious and beyond the bounds of

decency.




                                                  11
          Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 12 of 34



   82.     Those acts were a foreseeable cause of the damages and injuries sustained by Mr.

Hasner, and subjected Mr. Hasner to even more significant risk of serious injury or death.

   83.     At all times relevant hereto, Park Police subjected Mr. Hasner to the deprivation of

his constitutional and statutory rights with actual or implied malice, in an unreasonable and

unnecessary fashion.

   84.     The Park Police acts shocked the conscience and amount to an inhumane abuse of

power, thereby subjecting Mr. Hasner to a deprivation of his constitutional rights and privileges.

   85.     At all times relevant hereto, Park Police acted without legal justification or excuse.

   86.     At all times relevant hereto, acted with an evil and rancorous motive, influenced by

detestation, the purpose being to deliberately and willfully injure Mr. Hasner.

   87.     At all times relevant hereto, Park Police acted deliberately, with ill will, improper

motive, and actual malice.

   88.     At all times relevant hereto, Park Police acted under color and pretense of law, and

under color of statutes, customs, and usages of the United States Government and the U.S. Park

Police.

   89.     At all times relevant hereto, Park Police acted within the scope of their

employment.

   90.     U.S. Park Police including unnamed officers, committed each of the acts

knowingly, intentionally, and maliciously.

   91.     In the alternative, at all times relevant hereto, the Park Police acted with

negligence and/or gross negligence in violation of the lawful duties owed Mr. Hasner.

   92.     At no time did Mr. Hasner cause or contribute to his injuries.

   93.     As a direct and proximate result of the aforesaid conduct, actions, and inactions of



                                                 12
          Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 13 of 34



the Park Police, as well as those stated elsewhere herein, Mr. Hasner was caused to suffer

and continues to suffer undue emotional distress, humiliation, embarrassment, loss of

respect, loss of society, shame, and loss of enjoyment of life. Mr. Hasner relives this incident

several times a day causing him great and continuing stress.

    94.        Mr. Hasner was caused to suffer and continues to suffer from economic damages,

including, but not limited to, lost time and wages from work, lost earning capacity, and medical

bills, all to his great detriment.

    95.        As a direct and proximate result of Park Police unconstitutional acts, Mr. Hasner

suffered humiliation and extreme mental and post-traumatic emotional distress.

    96.        As a further proximate result of Park Police unconstitutional acts, Mr. Hasner incurred

expenses and lost income as a result of his inability to transact his usual business in dealing with

this matter.

    97.        Plaintiff further alleges that all of his injuries, losses and damages claimed in this suit

– past, present, and prospective – were caused solely by the actions of Park Police, as set forth

above, without any negligence, want of due care, or provocation on the part of plaintiff, either

directly or indirectly.

    98.        18 U.S.C. § 242. Section 242 provides in relevant part: "Whoever, under color of any

law, …willfully subjects any person…to the deprivation of any rights, privileges, or immunities

secured or protected by the Constitution or laws of the United States [shall be guilty of a crime]."



                                      CLAIM FOR RELIEF I
                                  Unlawful Seizure and Detention
                          Against Defendant United States under the FTCA

    99.        This Claim for Relief realleges and incorporates by reference each of the previous



                                                     13
           Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 14 of 34



paragraphs.

    100.    Plaintiff had a firmly established right under the Fourth Amendment to be free from

unreasonable seizure and detention.

    101.    A detention without reasonable suspicion that a citizen has committed a crime violates

the Fourth Amendment prohibition on unreasonable searches and seizure.

    102.    A police officer may stop and briefly detain a citizen based on a reasonable suspicion

of involvement in a crime.

    103.    Plaintiff had committed no criminal offense when Sgt. Swope initiated the seizure.

    104.    Sergeant Swope knew that there was no basis for a seizure.

    105.    Park Police acted unreasonably in seizing the plaintiff and subjecting him to

    106.    detention and to a prolonged investigatory and false arrest detention.

    107.    As a result of Park Police’ actions Plaintiff suffered and continues to suffer emotional

distress, humiliation, embarrassment, loss of respect, loss of society, shame, loss of enjoyment of

life, flashbacks, continuing stress, and extreme mental and post-traumatic emotional distress..

    108.    As a direct and proximate result of Park Police’ unconstitutional acts, Mr

    109.    Mr. Hasner was caused to suffer and continues to suffer from economic damages, in-

cluding, but not limited to, lost time and wages from work, lost earning capacity, and medical bills,

all to his detriment.

    110.    As a result of Park Police’ actions, Plaintiff suffered damages in the amount to be

proven at trial.

                                   CLAIM FOR RELIEF II
                                       Excessive Force
                        Against Defendant United States under the FTCA




                                                 14
           Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 15 of 34



   111.     This Claim for Relief realleges and incorporates by reference each of the previous

paragraphs.

   112.     Plaintiff had a firmly established right under the Fourth Amendment to be free from

unreasonable seizure and excessive force.

   113.     Park Police Swope and Volchansky, along with John Doe 1-3, did intentionally and

unlawfully use excessive force against the Plaintiff unnecessarily and without cause.

   114.     Excessive force included unnecessary and unreasonable manhandling, pushing,

shoving, and striking the plaintiff with a Taser in multiple, consecutive, continuous bursts,

lasting a total of approximately 24 seconds.

   115.     No reasonable officer under the circumstances would have used the amount of

force that was used by the Park Police.

   116.     The force used by Park Police was unreasonable and excessive under the circum-

stances.

   117.     As a result of Park Police actions, the plaintiff suffered damages, including mental

anguish, pain, and physical injuries.


                                CLAIM FOR RELIEF III
                                         Assault
                Against Defendant United States of America under the FTCA


   118.     This Claim for Relief realleges and incorporates by reference each of the previous para-

graphs.

   119.     Under D.C. Code 22-404, it is a crime in the District of Columbia to unlawfully

assault, or threaten another in a menacing manner.




                                                 15
          Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 16 of 34




   120.      Park Police Swope and Volchansky intentionally and unlawfully threatened or at-

tempted to cause physical harm or offensive contact with Mr. Hasner and intentionally

caused an apprehension of imminent physical harm or offensive contact with him.

   121.      Sergeant Swope, who made the threat or attempt, had the present ability to carry

out the harmful or offensive contact.

   122.      Park Police Swope and Volchansky’s actions caused Plaintiff Hasner to put in ap-

prehension of imminent battery.

   123.      The assault took the form of words, acts, and actual unconsented physical contact,

which was menacing, offensive and violent.

   124.      Sergeant Swope, did unlawfully assault Mr. Hasner in a menacing manner by

demonstrating both intent and capability to deploy the Taser in his back in multiple consecu-

tive bursts, an act that subjected Mr. Hasner to serious bodily harm or even death.

   125.       Park Police Swope and Volchansky acted with intent to do bodily harm to Plain-

tiff Hasner and their conduct was perpetrated with actual malice.

   126.      As a direct and proximate result of Park Police Swope and Volchansky’s conduct

and actions, Plaintiff suffered damages in the amount to be proven at trial.


                                 CLAIM FOR RELIEF IV
                              False Arrest/False Imprisonment
                 Against Defendant United States of America under the FTCA

   127.       This Claim for Relief realleges and incorporates by reference each of the previous

paragraphs in this complaint.

   128.      Park Police Swope and Volchansky, and Does 1-3 arrested Mr. Hasner without

a warrant.



                                                 16
           Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 17 of 34




    129.    Park Police detained and restrained Mr. Hasner against his will.

    130.    The arrest and detention were unlawful, because the arresting officer was not justified

in ordering the arrest of the plaintiff.

    131.    Mr. Douglas Hasner, he was doing nothing unlawful.

    132.    He was told to move his vehicle, which he was preparing to do.

    133.    With the permission of another police officer, he was removing an illegible license

plate on the rear of his vehicle to swap it for the legible plate on the front.

    134.    Officers told him to move his vehicle which he was intending to do and that his li-

cense plate was not secure on the front of the vehicle

    135.    Events escalated quickly and Mr. Hasner went from attempting adjust his license

plate correctly on his vehicle to his hands behind his back and being tased. Mr. Hasner was ar-

rested as a result of this incident but those charges against Mr. Hasner were dismissed on May

29, 2018.

    136.    As a result of Park Police actions, the plaintiff suffered damages, including mental

anguish, pain and suffering, and physical injuries.

                                  CLAIM FOR RELIEF V
                                   Malicious Prosecution
                    Against Defendant United States of America Under the FTCA

    137.    Plaintiff adopts and incorporates by reference each and every allegation contained in

the forgoing paragraphs verbatim with the same effect as if herein fully set forth.

    138.    Park Police initiated and continued a criminal proceeding against plaintiff without

proper justification.

    139.    The criminal case terminated in favor of plaintiff.




                                                   17
          Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 18 of 34




   140.    There was no probable cause for plaintiff’s arrest, detention, or the criminal case

against him.

   141.    The prosecution of plaintiff in the criminal case was undertaken with malice and/or a

purpose other than bringing plaintiff to justice.

   142.    Park Police caused the criminal prosecution of plaintiff by falsely asserting that she

had committed various crimes, which Park Police knew that plaintiff had not committed.

   143.    Park Police actions constituted malicious prosecution.

   144.    Park Police aforesaid acts were undertaken deliberately.

   145.    As a direct and proximate result of the aforesaid conduct, actions and inactions of

Park Police, as well as those stated elsewhere herein, plaintiff was caused to suffer and contin-

ues to suffer the mental, emotional, and economic damages described above in the amount to

be proven at trial.

                                  CLAIM FOR RELIEF VI
                                    Abuse of Process
                Against Defendant United States of America Under the FTCA

   146.    Plaintiff adopts and incorporates by reference each and every allegation contained in

the forgoing paragraphs verbatim with the same effect as if herein fully set forth.

   147.    Sergeant Swope arrested Mr. Hasner without a warrant or probable cause, causing

him to be detained for several hours and have to attend court a month later, traveling from New

York to D.C. to do so.

   148.    Sgt. Swope intentionally used this legal procedure for ulterior or improper purposes

that procedure was not designed to achieve];

   149.    Mr. Hasner was harmed by Swope’s actions.

   150.    Sgt. Swope’s conduct was a substantial factor in causing Mr. Hasner’s harm.


                                                    18
          Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 19 of 34



   151.    As a direct and proximate result of the aforesaid conduct, actions and inactions of

Park Police, as well as those stated elsewhere herein, plaintiff was caused to suffer and contin-

ues to suffer the mental, emotional, and economic damages described above in the amount to

be proven at trial.

                                      CLAIM FOR RELIEF VII
                                              Negligence
                      Against Defendant United States of America Under the FTCA

   152.    Plaintiff realleges all prior paragraphs of this complaint and incorporate the same

herein by this reference.

   153.    Park Police had a duty to Plaintiff to act with ordinary care and prudence so as not to

cause harm or injury to another.

   154.    By engaging in the acts alleged herein, Swope, Volchansky and Does 1-3 failed to act

with ordinary care and breached their duty of care owed to Plaintiff in the use of the Taser.

   155.    As a direct and proximate result of the aforesaid conduct, actions and inactions of

Park Police, as well as those stated elsewhere herein, plaintiff was caused to suffer and contin-

ues to suffer the mental, emotional, and economic damages described above in the amount to

be proven at trial.

                                  CLAIM FOR RELIEF VIII
                              Infliction of Emotional Distress
                Against Defendant United States of America Under the FTCA

   156.    Plaintiff realleges all prior paragraphs of this complaint and incorporates the same

herein by this reference.

   157.    By engaging in the acts alleged herein, Swope, Volchansky and Does 1-3 engaged in

outrageous conduct with an intent to or a reckless disregard of the probability of causing Plaintiff

to suffer emotional distress.



                                                19
           Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 20 of 34



    158.    As a direct and proximate result of the aforesaid conduct, actions and inactions of the

Park Police, as well as those stated elsewhere herein, Plaintiff was caused to suffer and contin-

ues to suffer the mental, emotional, and economic damages described above in the amount to

be proven at trial.

    159.    The conduct of Park Police also amounts to oppression, fraud and malice.


                                      PRAYER FOR RELIEF

        WHEREFORE, for the reasons stated above, Mr. Hasner respectfully requests that the

Court enter a judgment against Defendant for the actions of the Park Police:

    A. Pain, including physical pain suffered during and after the incident in this case, in an

amount to be determined at trial;

    B. Costs of medical bills, psychological counseling, and related expenses in an amount to be

determined at trial;

    C. Damages for mental anguish and emotional distress, including fear, nervousness, anxiety,

worry, mortification, shock, indignity, apprehension, terror, public humiliation, reputational

damage, sleeplessness, loss of enjoyment of life, disparagement and depression in an amount to

be determined at trial;

    D. Economic losses for lost profit for the time and jobs that Mr. Hasner has lost and will

continue to lose as a self-employed trucker through damage to his reputation and goodwill from

this incident, including direct costs and related costs of inconvenience, in an amount to be deter-

mined at trial;

    E. Loss of consortium with his spouse, in an amount to be determined at trial;

    F. Any and all other damages suffered by Mr. Hasner for pain and suffering in an amount to

be determined at trial;


                                                 20
         Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 21 of 34



   G. Litigation expenses associated with this action, including court costs, deposition costs,

expert witness fees, investigatory costs, service, and related costs, as allowed by law, in an

amount to be determined at trial;

   F. Post-judgment interest at the lawful rate; and,

   G. Any further relief that this court deems just and proper, and any other appropriate relief

available at law and equity.

       Plaintiff has timely complied with the pre-lawsuit provisions of 28 U.S.C. 2075 of the

Federal Tort Claims Act. The United States Park Police, and the Department of Interior, were

duly notified of those claims as provided by law, and have denied the claims described herein.

       Whereby, Plaintiff hereby requests damages in the amount of one million dollars,

plus costs of this suit, not including attorney fees. This is consistent with amount requested in

the administrative claims to the government.


   Respectfully submitted this 10th day of March, 2020.


                                      Respectfully submitted,

                                             /S/
                                      ______________________________
                                      John F. Karl, Jr.
                                      Counsel for Mr. Hasner
                                      Bar Number 292458
                                      McDonald & Karl
                                      1025 Connecticut Avenue, NW
                                      Washington, DC 20006-2501
                                      Phone: 202-293-3200
                                      Email: jfklaw@igc.org




                                                 21
                       Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 22 of 34
                                                               CIVIL COVER SHEET
JS-44 (Rev. 6/17 DC)
 I. (a) PLAINTIFFS                                                               DEFENDANTS
 Douglas J. Hasner                                                              United States of America
 32457 County Road
 Route 179, DePauville, NY 13632

                                                         Jefferson
 (b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF _____________________                                                           Dist. of Columbi
                                                                                    COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT _____________________
                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 (c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                        ATTORNEYS (IF KNOWN)
 McDonald & Karl                                                                John F. Karl, Jr.
 1025 Connecticut Avenue, NW
 Washington, DC 20006-2501

 II. BASIS OF JURISDICTION                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
     (PLACE AN x IN ONE BOX ONLY)                                   PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!

 o     1 U.S. Government    o     3 Federal Question
                                                                                           PTF    DFT                                                        PTF           DFT

         Plaintiff                 (U.S. Government Not a Party)    Citizen of this State        o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                      of Business in This State
 o     2 U.S. Government    o     4 Diversity                       Citizen of Another State     o2 o2                Incorporated and Principal Place       o5 o5
         Defendant                  (Indicate Citizenship of
                                                                                                                      of Business in Another State
                                    Parties in item III)            Citizen or Subject of a
                                                                    Foreign Country
                                                                                                 o3 o3                Foreign Nation                         o6 o6
                                             IV. CASE ASSIGNMENT AND NATURE OF SUIT
             (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)
 o     A. Antitrust        o    B. Personal Injury/                      o     C. Administrative Agency                          o      D. Temporary Restraining
                                   Malpractice                                    Review                                                   Order/Preliminary
       410 Antitrust                                                                                                                       Injunction
                                310 Airplane                                   151 Medicare Act
                                315 Airplane Product Liability                                                                    Any nature of suit from any category
                                320 Assault, Libel & Slander              Social Security
                                                                                                                                  may be selected for this category of
                                                                               861 HIA (1395ff)
                                330 Federal Employers Liability                                                                   case assignment.
                                                                               862 Black Lung (923)
                                340 Marine
                                                                               863 DIWC/DIWW (405(g))                             *(If Antitrust, then A governs)*
                                345 Marine Product Liability
                                                                               864 SSID Title XVI
                                350 Motor Vehicle
                                                                               865 RSI (405(g))
                                355 Motor Vehicle Product Liability
                                                                          Other Statutes
                                360 Other Personal Injury
                                                                               891 Agricultural Acts
                                362 Medical Malpractice
                                                                               893 Environmental Matters
                                365 Product Liability
                                                                               890 Other Statutory Actions (If
                                367 Health Care/Pharmaceutical
                                                                                   Administrative Agency is
                                    Personal Injury Product Liability
                                                                                   Involved)
                                368 Asbestos Product Liability


 o     E. General Civil (Other)                                OR              o     F. Pro Se General Civil
 Real Property                          Bankruptcy                                    Federal Tax Suits                                 462 Naturalization
      210 Land Condemnation                 422 Appeal 27 USC 158                         870 Taxes (US plaintiff or                        Application
      220 Foreclosure                       423 Withdrawal 28 USC 157                          defendant)                               465 Other Immigration
      230 Rent, Lease & Ejectment                                                         871 IRS-Third Party 26 USC                        Actions
      240 Torts to Land                 Prisoner Petitions                                     7609                                     470 Racketeer Influenced
      245 Tort Product Liability             535 Death Penalty
                                                                                                                                            & Corrupt Organization
                                             540 Mandamus & Other                     Forfeiture/Penalty
      290 All Other Real Property                                                                                                       480 Consumer Credit
                                             550 Civil Rights                              625 Drug Related Seizure of
                                                                                               Property 21 USC 881                      490 Cable/Satellite TV
 Personal Property                           555 Prison Conditions
                                                                                           690 Other                                    850 Securities/Commodities/
      370 Other Fraud                        560 Civil Detainee – Conditions
                                                                                                                                            Exchange
      371 Truth in Lending                       of Confinement
                                                                                      Other Statutes                                    896 Arbitration
      380 Other Personal Property
                                                                                          375 False Claims Act                          899 Administrative Procedure
          Damage                        Property Rights
                                            820 Copyrights                                376 Qui Tam (31 USC                               Act/Review or Appeal of
      385 Property Damage
                                            830 Patent                                        3729(a))                                      Agency Decision
          Product Liability
                                            835 Patent – Abbreviated New                  400 State Reapportionment                     950 Constitutionality of State
                                                Drug Application                          430 Banks & Banking                               Statutes
                                            840 Trademark                                 450 Commerce/ICC                              890 Other Statutory Actions
                                                                                              Rates/etc.                                    (if not administrative agency
                                                                                          460 Deportation                                   review or Privacy Act)
                        Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 23 of 34
 o     G. Habeas Corpus/                       o      H. Employment                            o    I. FOIA/Privacy Act                    o     J. Student Loan
          2255                                        Discrimination
       530 Habeas Corpus – General                    442 Civil Rights – Employment                 895 Freedom of Information Act               152 Recovery of Defaulted
       510 Motion/Vacate Sentence                         (criteria: race, gender/sex,              890 Other Statutory Actions                      Student Loan
       463 Habeas Corpus – Alien                          national origin,                              (if Privacy Act)                             (excluding veterans)
           Detainee                                       discrimination, disability, age,
                                                          religion, retaliation)

                                               *(If pro se, select this deck)*                 *(If pro se, select this deck)*

 o     K. Labor/ERISA                          o      L. Other Civil Rights                    o    M. Contract                            o     N. Three-Judge
          (non-employment)                               (non-employment)                                                                        Court
                                                                                                    110 Insurance
       710 Fair Labor Standards Act                   441 Voting (if not Voting Rights              120 Marine                                   441 Civil Rights – Voting
       720 Labor/Mgmt. Relations                          Act)                                      130 Miller Act                                   (if Voting Rights Act)
       740 Labor Railway Act                          443 Housing/Accommodations                    140 Negotiable Instrument
       751 Family and Medical                         440 Other Civil Rights                        150 Recovery of Overpayment
           Leave Act                                  445 Americans w/Disabilities –                    & Enforcement of
       790 Other Labor Litigation                         Employment                                    Judgment
       791 Empl. Ret. Inc. Security Act               446 Americans w/Disabilities –                153 Recovery of Overpayment
                                                          Other                                         of Veteran’s Benefits
                                                      448 Education                                 160 Stockholder’s Suits
                                                                                                    190 Other Contracts
                                                                                                    195 Contract Product Liability
                                                                                                    196 Franchise


 V. ORIGIN
 o 1 Original o 2 Removed o 3 Remanded                           o 4 Reinstated o 5 Transferred o 6 Multi-district o 7 Appeal to                         o 8 Multi-district
      Proceeding           from State        from Appellate         or Reopened        from another            Litigation              District Judge        Litigation –
                           Court             Court                                     district (specify)                              from Mag.             Direct File
                                                                                                                                       Judge

 VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
   Federal Tort Claims Act: 28 U.S.C. §§ 2671–2680 and 28 U.S.C. § 1346(b)(1), 18 U.S. Code Section 242.

 VII. REQUESTED IN                           CHECK IF THIS IS A CLASS            DEMAND $ 1,000,000                              Check YES only if demanded in complaint
      COMPLAINT                              ACTION UNDER F.R.C.P. 23
                                                                                     JURY DEMAND:                                YES               NO      ✘
 VIII. RELATED CASE(S)                       (See instruction)                                                                   If yes, please complete related case form
                                                                                 YES                    NO
       IF ANY
             03/10/2020
 DATE: _________________________
                                                                                                  /S/     John F. Karl, Jr.
                                                  SIGNATURE OF ATTORNEY OF RECORD _________________________________________________________


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           III.       CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk’s Office.

           Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 24 of 34
Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 25 of 34
Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 26 of 34
Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 27 of 34
Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 28 of 34
Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 29 of 34
Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 30 of 34
Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 31 of 34
Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 32 of 34
Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 33 of 34
Case 1:20-cv-00692-TNM Document 1 Filed 03/10/20 Page 34 of 34
